Citation Nr: 1445469	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-12 123	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for right ear hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction rests with the RO in Houston, Texas, from which the appeal was certified.  The Veteran testified at a May 2011 Board hearing at the RO, a transcript of which is of record.

In February 2014, the Board remanded the appeal for additional development.  Review of the record reveals that there has been substantial compliance with the directives of the Board's February 2014 remand; an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In July 2014, the Veteran submitted additional evidence pertaining to the issue on appeal along with a waiver of review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Accordingly, the Board finds that appellate adjudication may proceed.


FINDING OF FACT

The most probative evidence of record shows that the Veteran failed to cooperate with the examiners at his October 2008, May 2009, and April 2014 VA examinations. 


CONCLUSION OF LAW

The criteria for an increased rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that in a September 2008 letter, prior to the October 2008 rating decision, the AOJ provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service VA treatment records and VA examination reports, in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The Veteran was afforded VA audiology examinations in October 2008, May 2009, and April 2014.  The October 2008 VA examiner did not list audiology testing results because, he stated, the Veteran could not or would not provide reliable and valid hearing test results.  Similarly, the May 2009 VA examiner stated that with respect to testing, there was an "[a]pparent non-organic overlay to any functional organic hearing loss which may exist." 

Given these findings, the Veteran was advised in the February 2014 remand of his obligation to cooperate with VA when conducting his new audiology examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him.).  

Despite this instruction, the April 2014 VA examiner found that speech discrimination, a supra-threshold test which could not be conducted because appropriate levels of presentation could not be reached, was not appropriate because the Veteran gave no response to any pure tone or speech signals in the right ear; reliable test scores were not obtained which might be a reflection of the level of cooperation, which could not be determined.  

In sum, the April 2014 VA examiner concluded that the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities could not be described because such a description would require knowledge of the Veteran's true organic hearing levels, and VA has been unable to determine those levels; present findings were consistent with the October 2008 and May 2009 findings of non-organic competent to the Veteran's hearing status..  Because of the inconsistencies in test findings he was referred for auditory brainstem evoked response audiometry (ABR) and distortion product otoacoustic emission (DPOAE) evaluation; while results obtained do not require voluntary responses on the part of the person being tested, some cooperation regarding lack of movement during testing is required, and that examiner found that the clinical findings were elevated due to Veteran movement during testing. 

For these reasons, the Board finds probative the October 2008, May 2009, and April 2014 VA examiners' medical opinions that the lack of credible clinical findings at these examinations resulted from the Veteran's failure to cooperate with the examiner.  The Board has reached this conclusion because the October 2008, May 2009, and April 2014 VA examiners, independently, came to the conclusion that the Veteran's failure to cooperate during the testing was the reasons for their inability to obtain credible results at the examinations as opposed to a communication issue.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the Veteran, and not VA, is most at fault for the record not containing credible audiology examinations of the Veteran, including an updated opinion on the functional impact his hearing loss has on his daily activities and employment, during the appeal period.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Wood.  For the same reason, the Board finds that the post-remand VA examination substantially complied with the remand instructions and a remand for another VA examination is not required.  See 38 U.S.C.A. § 5103A (d); Stegall; D'Aries; Dyment.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The October 2008 rating decision continued the 10 percent disability rating of the Veteran's right ear hearing loss under 38 C.F.R. §§ 4.85, Diagnostic Code 6100.  Under the law and regulations that have been in effect since before the Veteran filed his claim in August 2008, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

As explained above, while during the pendency of the appeal the Veteran underwent VA audiology examinations in October 2008, May 2009, and April 2014.  However, as discussed above, no reliable clinical findings could be obtained from any of those examinations, or from the auditory brainstem response evaluation conducted in May 2014.  Further, although VA treatment records document the Veteran's periodic complaints of and treatment for right ear hearing loss, the treatment records also do not reflect that his hearing acuity had worsened in severity.  Indeed, the April 2014 VA examiner concluded that the evidence gained from that examination was entirely consistent with previous findings obtained in December 2006 (prior to the current appeal period), which indicated mild to moderate hearing loss in the right ear.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  For these reasons, a rating in excess of 10 percent for right ear hearing loss must be denied.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, while the Veteran's failed to cooperate at any of the three VA examinations conducted during the appeal, nonetheless the Board finds that the available credible evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ear hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

In reaching the above conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, since this Veteran's only service-connected disability is the right ear hearing loss discussed above, the Board finds that nothing in Johnson changes the above reasoning.  

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record from the Veteran and others.  In this regard, the Veteran is credible to report on what he sees and feels and other people are credible to report on what they can see.  See Davidson.  However, the Board does not find his lay claims regarding the severity of his disability probative given the fact the he does not have the required medical expertise and medical equipment to ascertain the current severity of his hearing loss.  Id.  This is especially the case in light of the Veteran's reported motivation for seeking service-connected benefits (i.e. his statement at a November 2006 VA audiology evaluation that "all I want is compensation").

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his right ear hearing loss, acting alone, prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for right ear hearing loss is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


